Citation Nr: 0734034	
Decision Date: 10/30/07    Archive Date: 11/07/07

DOCKET NO.  05-03 677	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1. Entitlement to service connection for a dental condition, 
claimed as periodontal disease, for the purpose of disability 
compensation.

2. Entitlement to service connection for residuals of a 
kidney injury.

3. Entitlement to service connection for a left foot and left 
ankle disability.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The veteran, who is the appellant, served on active duty from 
September 1983 to September 2003.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision, dated in January 2004, of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California.  

In February 2005, the veteran withdrew his personal hearing 
request.  

The claim of service connection for a left foot and left 
ankle disability is REMANDED to the RO via the Appeals 
Management Center in Washington, DC.


FINDINGS OF FACT

1. The record is negative for medical evidence of chronic 
osteomyelitis or osteoradionecrosis of the maxilla or 
mandible; loss of the mandible or nonunion or malunion of the 
mandible; limited temporomandibular motion; loss of the 
ramus; loss of the condyloid process; loss of the hard 
palate; loss of teeth due to loss of substance of the body of 
maxilla or mandible due to trauma; or loss of the maxilla.

2. Residuals of a kidney injury are not currently shown.


CONCLUSIONS OF LAW

1. The criteria for service connection for a dental 
condition, claimed as periodontal disease, for the purpose of 
disability compensation have not been met.  38 U.S.C.A. 
§§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 4.150 
(2007).

2. Residuals of a kidney injury were not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) 
(West 2002); 38 C.F.R. § 3.303 (2007). 


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A 
(West 2002), and implemented in part at 38 C.F.R. § 3.159 
(2007), amended VA's duties to notify and to assist a 
claimant in developing information and evidence necessary to 
substantiate a claim. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claims, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in his 
possession that pertains to the claim.

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided pre- and post- adjudication VCAA notice by 
letters, dated in October 2003, in July 2004, and in March 
2006.  The veteran was notified of the evidence needed to 
substantiate the claims of service connection, namely, 
evidence of an injury or disease in service or event in 
service, causing injury or disease or evidence of current 
disability; evidence of current disability, and evidence of a 
relationship between the current disability and the injury, 
disease, or event in service.  As to the dental claim, the 
veteran was also notified of the limited type of dental 
disabilities for which VA still paid compensation.  

The veteran was notified that VA would obtain service 
records, VA records, and records of other Federal agencies, 
and that he could submit private medical records or authorize 
VA to obtain private medical records on his behalf.  He was 
asked to submit any evidence that would include that in his 
possession.  The notice included the effective date provision 
and the rating criteria. 

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (38 C.F.R. § 3.159 notice); and of 
Dingess v. Nicholson, 19 Vet. App. 473 (notice of the 
elements of the claim).  

To the extent that VCAA notice about the effective date and 
the rating criteria came after the initial adjudication, the 
timing of the notice did not comply with the requirement that 
the notice must precede the adjudication.  As the claims of 
service connection are denied, no effective date or 
disability rating can be awarded as a matter of law and 
therefore there is no possibility of any prejudice to the 
veteran with respect to the timing error as to the effective 
date and the degree of disability assignable.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claims.  The RO has obtained the service 
medical records and all identified post-service private 
treatment records as well as afforded the veteran VA 
examinations.  As the veteran has not identified any 
additional evidence pertinent to the claims and as there are 
no additional records to obtain, the Board concludes that no 
further assistance to the veteran in developing the facts 
pertinent to the claims is required to comply with the duty 
to assist. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Principles of Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131. 

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated by service.  This 
may be accomplished by affirmatively showing inception or 
aggravation during service.  38 C.F.R. § 3.303(a).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology after discharge is 
required where the condition noted during service is not, in 
fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 

As for dental conditions, they are only compensable for 
rating purposes if the veteran has one of the specifically 
enumerated disabilities found at 38 C.F.R. § 4.150, 
Diagnostic Codes 9900-9916.  Specifically, VA only recognizes 
the following dental diseases or injuries for compensation 
purposes:  chronic osteomyelitis or osteoradionecrosis of the 
maxilla or mandible; loss in whole or part of the mandible 
and/or nonunion or malunion of the mandible; limited 
temporomandibular motion; loss of in whole or part of the 
ramus; loss of in whole or part of the condyloid process; 
loss of in whole or part of the hard palate; loss of teeth 
due to loss of substance of the body of maxilla or mandible; 
and loss of in whole or part of the maxilla.

A note to 38 C.F.R. § 4.150 provides that a compensable 
rating applies only to bone loss through trauma or disease 
such as osteomyelitis, and not to the loss of the alveolar 
process as a result of periodontal disease, since such loss 
is not considered disabling. 

The term "service trauma" does not include the intended 
effects of treatment provided during service, including tooth 
extraction.  VAOPGCPREC 5-97; 62 Fed. Reg. 15,566 (1997). 

Factual Background 

Service medical records show the veteran's complaints and/or 
treatment for periodontal disease started in January 1985.  
The diagnoses included periodontitis, gingivitis, cavities, 
and carious teeth.  Moreover, while May 1995 treatment 
records discussed the possible extraction of the veteran's 
3rd molars, the record does not show that these teeth were 
ever extracted.  Service medical records, including the April 
2003 retirement examination, are otherwise negative for 
complaints, diagnoses, or treatment related to the teeth.

As for the kidneys, service medical records dated in May 1999 
document the veteran's complaints and treatment, following a 
vehicle accident, for a right kidney condition.  Thereafter, 
the service medical records are negative for complaints, 
diagnoses, or treatment related to the kidneys except for the 
veteran reporting on his April 2003 retirement examination 
that his medical history included a bruised kidney. 

At the April 2003 VA dental examination, the veteran 
complained of a long history of periodontal disease.  After 
examination, in which it was noted that he had no missing 
teeth and x-rays were unremarkable, the diagnosis was 
gingivitis. 

At the April 2003 VA general examination, the veteran 
reported a history of a kidney injury secondary to be hit by 
a car followed by approximately one to two days of hematuria.  
He thereafter denied having current problems with pain, 
dysuria, hematuria, urinary tract infections, or renal or 
bladder stones.  Thereafter, after a review of the record on 
appeal and an examination of the veteran it was opined that 
the motor vehicle accident resulted in no structural damage 
and the diagnosis was history of a bruised kidney.

The post-service records are negative for complaints, 
diagnoses, or treatment related to periodontal disease and/or 
residuals of a kidney injury.

Analysis 

Periodontal Disease

The 20 years of service medical records, including the 
numerous dental examinations, show the veteran's dental 
treatment for periodontitis, gingivitis, cavities, and 
carious teeth.  Moreover, on VA examination, the diagnosis 
was gingivitis. 

As there is no evidence during service of chronic 
osteomyelitis or osteoradionecrosis of the maxilla or 
mandible, loss of the mandible or nonunion or malunion of the 
mandible, limited temporomandibular motion, loss of the 
ramus, loss of the condyloid process, loss of the hard 
palate, loss of teeth due to loss of substance of the body of 
maxilla or mandible due to trauma, or loss of the maxilla, 
the veteran is not entitled to service connection for a 
dental condition, claimed as periodontal disease, for the 
purpose of disability compensation purposes.  38 C.F.R. 
§ 4.150. 

As the Board may consider only independent medical evidence 
to support its finding and as there is no favorable medical 
evidence to support the veteran's claim, the preponderance of 
the evidence is against the claim for periodontal disease and 
the reasonable-doubt standard of proof does not apply.  38 
U.S.C.A. § 5107(b).

Residuals of a Kidney Injury

For service connection to be awarded, there must be (1) 
medical evidence of a current disability; (2) medical 
evidence, or in certain circumstances, lay evidence of an in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in- 
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).  The absence 
of any one element will result in the denial of service 
connection. Coburn v. Nicholson, 19 Vet. App. 427, 431 
(2006).

Although the veteran asserts that he has current kidney 
problems due to his in-service motor vehicle accident and 
although lay evidence may be competent to establish a medical 
diagnosis that is capable of lay observation, where as here, 
the question involves a medical diagnosis, that is medical in 
nature, that is, not capable of lay observation, competent 
medical evidence is required to substantiate the claim.   
Consequently the veteran's statements do not constitute 
competent medical evidence to substantiate the claim that he 
has a current kidney disability due to the in-service motor 
vehicle accident.  Jandrea v. Nicholson, 492 F.3d 1331 (Fed. 
Cir. 2007). 

Accordingly, since a review of the record reveals no 
competent medical evidence that the veteran has residuals of 
the in-service kidney injury and because in the absence of 
proof of a current disability there can be no valid claim for 
service connection despite the documented in-service 
treatment for a kidney injury, the claim must be denied.  
Chelte v. Brown, 10 Vet. App. 268, 271 (1997) (a condition or 
injury occurred in service alone is not enough, there must be 
a current disability resulting from that condition or 
injury); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
(in the absence of proof of a present disability, there can 
be no valid claim).

As the Board may consider only independent medical evidence 
to support its finding and as there is no favorable medical 
evidence of current residuals of the in-service kidney 
injury, the preponderance of the evidence is against the 
claim, and the reasonable-doubt standard of proof does not 
apply.  38 U.S.C.A. § 5107(b).


ORDER

Service connection for a dental condition, claimed as 
periodontal disease, for the purpose of disability 
compensation is denied.

Service connection for residuals of a kidney injury is 
denied. 


REMAND

As for the claim of service connection for a left foot and 
left ankle disability, on VA examination in April 2003 that 
was conducted while the veteran was still on active duty, the 
diagnosis was left ankle sprain with restriction of function 
due to pain, but examination of the ankle did not disclose 
any underlying pathology. 

As it is not clear that the veteran has a currently left foot 
and left ankle disability, further evidentiary development 
under the duty to assist is required. 

Accordingly, the claim is REMANDED for the following action:

1. Schedule the veteran for a VA 
examination to determine whether it is at 
least as likely as not that the veteran 
has a current left foot or left ankle 
disability related to an injury or 
disease of service origin and, if so, 
what is the diagnosis or underlying 
pathology.  The claims folder should be 
made available for review by the 
examiner.  

The examiner is asked to comment of 
the clinical significance that in 
service in February 1988 left foot 
tendonitis was documented. 

In formulating the opinion, the term 
"at least as likely as not" does not 
mean "within the realm of 
possibility." Rather, it means that 
the weight of the medical evidence 
both for and against causation is so 
evenly divided that it is as 
medically sound to find in favor of 
causation as it is to find against 
causation. If the requested opinion 
cannot be provided without resort to 
speculation, the examiner should so 
state.

2. After the above development is 
completed, adjudicate the claim.  If the 
determination remains adverse to the 
veteran, furnish him a supplemental 
statement of the case and return the case 
to the Board.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
GEORGE E. GUIDO JR. 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


